Jerks, P. J.
(dissenting in part):
I dissent in part. I think that the controlling policy of consideration was well expressed by Bartlett, J., in Lemmer v. Morison (89 Hun, 279): “As these are matters of purely statutory creation and regulation, it seems to me that a strict adherence to the letter of the law is more conducive to justice than a looser construction with the uncertainties which it would necessarily involve.” The express requirement of a statute cannot be dispensed with because ‘£ the particular advantage or object” of a requirement is not “readily apparent.” (See Mahley v. German Bank, 174 N. Y. 501.) And the liberal construction prescribed even by the terms of the very statute itself does not, to my mind, authorize the entire dispensation of an express provision thereof. (Id.)
I think that the first notice of lien filed by the plaintiff is bad. The provision thereof “That the time when the first item of work was performed or materials furnished was on the 20th day of May, 1910, and the time when the last item of such work was performed or materials were furnished was the 7th day of February, 1912,” is defective for the reason that the alternative expressions indicated by the word “ or ” state neither one fact nor the other. (Bradley & Currier Co. v. Pacheteau, 71 App. Div. 148; affd. as to this feature, 175 N. Y. 492, and approved in Finn v. Smith, 186 id. 465; Abbott v. Easton, 195 id. 375. See, too, New Jersey Steel & Iron Co. v. Robinson, 85 App. Div. 512, 516; affd., 178 N. Y. 632, and approved in Finn v. Smith, supra.) This objection obtains jn the plaintiff’s second notice and in the notice of the White Plains Trim Company. In Bradley & Currier Co. v. Pacheteau (supra) it is said: “The liberal construction provided for in the statute assumes that the statute has, at least in form, been complied with, and that was not done here. To give this notice any *62other construction would in effect be holding that a hen might be acquired by the filing of a notice, no matter how defective, and irrespective of whether or not it complied with the statute at all.” I think that the notice of the Lieberman & Sanford Company is defective in that it fails to separate the labor done and to. be done, likewise the materials, and states one total agreed price and value. (See Finn v. Smith, supra; Toop v. Smith, 87 App. Div. 241; affd., 181 N. Y. 283.)
Rich, J., concurred.
Judgment affirmed, without costs.